Citation Nr: 1741006	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  05-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2009, the Veteran testified before Veterans Law Judge (VLJ) Jordan during a videoconference hearing.  A transcript of the hearing is of record. 

In November 2009 and May 2011, the Board remanded the claim for further development.

In June 2012, the Board notified the Veteran that VLJ Jordan was no longer employed at the Board and gave the Veteran the opportunity to request a new hearing.  The Veteran elected to appear at another hearing.

In September 2012, the Board remanded the appeal in order to afford the Veteran with his requested hearing.

In December 2012, the Veteran testified before Veterans Law Judge (VLJ) Mackenzie during a videoconference hearing.  A transcript of the hearing is of record.

In February 2014, the Board, in pertinent part, remanded the claim for further development.  The Board also remanded three other claims for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2014, the Veteran perfected an appeal of the three claims remanded pursuant to Manlincon, 12 Vet. App. at 238, as well as two additional claims.  In his VA Form 9s, Appeal to Board of Veterans' Appeals, he requested a Board hearing.
In October 2016, the Veteran testified before Veterans Law Judge (VLJ) Tenner during a videoconference hearing.  A transcript of the hearing is of record.  VLJ Tenner received testimony on the above-captioned claim, as well as the five claims perfected in June 2014.

On the record at the October 2016 hearing, the Veteran waived his right to testify before a third Veterans Law Judge on the above issue pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011) (a veteran must be provided the opportunity to testify before all members of a Board panel deciding the case).  Thus, no further hearing will be held, and this adjudication constitutes the panel decision on the single issue common to the December 2012 and October 2016 hearings.  A separate decision on the issues exclusive to VLJ Tenner will also be issued.  Other than this panel decision, there are no other issues exclusive to VLJ Mackenzie that remain pending; his February 2014 adjudication fully resolved all other matters.

Since the issuance of the July 2016 supplemental statement of the case (SSOC) additional evidence has been associated with the record.  However, in August 2017 the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  


FINDING OF FACT

The Veteran's disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis is not manifested by the hand being fixed in full pronation, limitation of pronation such that motion is lost beyond the middle of the arc, or a severe muscle injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, Diagnostic Code (DC) 5213, 4.73, DC 5308 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, a staged rating is not warranted.

The Board has reviewed all of the evidence in the Veteran's electronic files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the February 2004 rating decision on appeal, the RO granted service connection for disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis based on an injury during basic training when the Veteran's left elbow hit someone's mouth, causing a laceration to the Veteran's arm by the other person's teeth.  The RO assigned a 20 percent rating under 38 C.F.R. §§  4.71a, 4.73, DCs 5308-5213.  

In the February 2004 rating decision, the Veteran was also awarded service connection for an associated elbow scar.  However, as he did not appeal the rating assigned for this scar, the matter is not on appeal and will not be addressed below.

The 20 percent rating was continued by the RO in December 2004.  The claim was remanded by the Board in November 2009, May 2011, September 2012, and February 2014.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran has reported to multiple VA examiners that he is ambidextrous, despite findings from 2004 examiners that he is right-handed.  As the rating criteria provide higher ratings for less severe symptoms for the "major" extremity versus the "minor" extremity, the Board will resolve doubt in favor of the Veteran and apply the ratings pertinent to the "major" extremity below.  This is more favorable to the Veteran.

Diagnostic Code 5213 applies to impairment of supination and pronation.  Under DC 5213, a 40 percent rating is assigned when the hand is fixed in supination or hyperpronation.  A 30 percent rating is assigned when the hand is fixed in full pronation, or pronation is limited such that motion is lost beyond the middle of the arc.  A 20 percent rating is assigned when the hand is fixed near the middle of the arc or moderate pronation, or when pronation is limited such that motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  A 10 percent rating is assigned with limitation of supination to 30 degrees or less.

The diagnostic codes pertaining to the elbow and forearm also provide ratings based on ankylosis of the elbow, limitation of flexion of the forearm, limitation of extension of the forearm, flail joint and fracture of the elbow, nonunion of the radius and ulna, impairment of the ulna, and impairment of the radius. 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5212.

In all of the forearm and wrist injuries, multiple impaired finger movements due to tendon tie-up, or muscle or nerve injuries, are to be separately rated and combined not to exceed the rating for loss of use of the hand.  See Note at id.

The normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is from 0 to 80 degrees, and normal supination of the forearm is from 0 to 85 degrees.  38 C.F.R. § 4.71 , Plate I.  

The assignment of separate ratings for limitation of flexion and limitation of pronation and supination is possible, and does not violate the rule against pyramiding.  Cf.  VAOPGCREC 9-2004; VBA Manual, III.iv.4.A.1.a (advising that the principle set forth in VAOPCGREC 9-2004 applies to evaluating loss of motion of the elbow and forearm under DCs 5206, 5207, and 5213).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's disability has also been considered under DC 5308.  Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned.  The Board will consider both DC 5213 and DC 5308 in determining whether he may be entitled to a higher rating. However, as the orthopedic codes pertaining to the elbow and forearm contemplate mobility of the arm and hand, and the applicable muscle code, DC 5308, also pertains to mobility of the arm and hand, the symptoms overlap.  Separate ratings under both the orthopedic and muscle codes would constitute impermissible "pyramiding." See 38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

Diagnostic Code 5308 applies to impairment of Muscle Group VIII.  This muscle group involves the functions of extension of the wrist, fingers and thumb and abduction of the thumb.  This includes the muscles arising mainly from the external condyle of the humerus: extensors of the carpus, fingers, and thumb; supinator.   A maximum 30 percent rating is assigned for severe impairment, a 20 percent rating is assigned for moderately severe impairment, a 10 percent rating is assigned for moderate impairment, and a noncompensable rating is assigned for slight impairment.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. §  4.56.  Under this section, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

A "severe" muscle disability is defined under 38 C.F.R. § 4.56(d)(4) as follows: (i) Type of injury-through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; (ii) History and Complaint -service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements; (iii) Objective Findings-Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.

38 C.F.R. § 4.55 provides that a muscle injury will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.

On VA examination in January 2004, the Veteran reported intermittent pain and limited motion.  His symptoms were constant but did not cause incapacitation.  Functional impairments included limited motion, pain, and weakness.  He had difficulty throwing a ball or turning a door knob.  He could brush his teeth, shower, vacuum, drive, cook, climb stairs, dress, take out the trash, walk, and shop.  He could not perform gardening activities or push a lawn mower because of pain and weakness.  The examiner noted that the in-service wound was deep and penetrating.  He was treated for 4-5 days and his left elbow tendon was injured. 

On examination, there was no muscle wound present.  There was some impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  There was no muscle herniation, or damage to tendons, bone, joints, or nerves.  Elbow flexion was to 135 degrees with pain at 130 degrees, extension was to 0 degrees, supination was to 60 degrees with pain at 60 degrees, and pronation was to 70 degrees with pain at 60 degrees.  Motion was limited by pain and weakness, but not fatigue, a lack of endurance, or incoordination.  The disability did not result in any lost time from work or impact work requirements.

On VA examination in October 2004, the Veteran reported pain and numbness.  He had symptoms constantly, but they did not cause incapacitation.  He reported functional impairments in that he could not raise his arm completely or put his arm behind his head.  His muscle symptoms included a loss of strength, pain, and an inability to control movement well.  He reported his arm locked up sometimes.  He stated the condition impacted work requirements.  The examiner noted the in-service puncture wound was deep and penetrating.  He received treatment for one day.  There was a minimal amount of destruction.  There were no complications from the muscle injuries.

On examination, the examiner noted an entry wound at the lateral elbow with no corresponding exit wound.  There was no adherence of the underlying structures, no intermuscular scarring, and no adhesion to the bone.  There was no loss of deep fascia or muscle substance, and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination. There was no muscle herniation.  There was tendon damage based on the Veteran's report.  Flexion in the elbow was to 132 degrees, extension was to 0 degrees, and supination and pronation were to 70 degrees.  The range of motion was not additionally limited by pain, fatigue, weakness, a lack of endurance or incoordination.  The forearm was 30 centimeters on the left and 31 centimeters on the right, and the bicep was 33 centimeters on the left and 34 centimeters on the right.  The effect of the condition on daily activities was that the Veteran could not bend the left elbow and had fatigue.  The examiner found that the lateral epicondylitis had resolved.

On VA examination in June 2006 for the non-service connected shoulders, the examiner stated there was "absolutely no evidence that this veteran has muscle atrophy of the biceps or triceps."

On VA examination in March 2008, the examiner noted no infection following the in-service injury.  The injury was repaired with sutures.  The Veteran did not have trouble with the left arm during the rest of his military service.  The Veteran denied deformity, giving way, or instability.  He had pain, stiffness, and weakness.  There was no locking or effusion.  The severity of the disability was "mild."

Flexion of the elbow was 20 to 145 degrees in active motion, and 0 to 145 degrees in passive motion.  There was no pain noted.  Extension was 20 to 145 degrees in active motion with pain beginning at 0 degrees.  Extension was 0 to 145 degrees in passive motion with pain beginning at 0 degrees.  Pronation was 0 to 70 degrees in active and passive motion, with no pain noted.  Supination was 0 to 70 degrees in active and passive motion with pain beginning at 60 degrees.  There was no additional loss of motion, weakness, fatigue, or lack of endurance on repetition in any parameter.  There was no ankylosis.  The condition had no effect on feeding, toileting, or grooming, a mild effect on chores, shopping, exercise, recreation, traveling, bathing, and dressing and prevented sports.

The examiner noted the injury was not a through-and-through wound, and had not been infected.  There were no associated bone, nerve, vascular, or tendon injuries.  The muscle was not injured, destroyed, or traversed.  There was no intermuscular scarring.  There was no muscle herniation.  There was a loss of deep fascia or muscle substance to the extent that the left arm measured at 12 inches, and the right arm measured at 12 5/8 inches. 

At the October 2009 hearing, the Veteran testified that his arm locked up, and caused him to drop objects. He had pain and occasional numbness.  He reported difficulty with dressing.

On VA examination in March 2010 for the non-service connected shoulders, the examiner noted normal motor function in all muscle groups.  There was tenderness to palpation.  There was a slight decreased deltoid tone bilaterally.  The Veteran had full active and passive motion of the elbow with full strength.  Motor functioning was 5/5 in the biceps, triceps, brachioradialis, wrist extensors, wrist flexors, and all finger extensors and flexors.  There was no evidence of lateral or medial epicondylitis on examination.  There was no evidence of atrophy of the biceps or triceps.  The examiner noted the Veteran sustained a superficial laceration to the left forearm during service, which did not require surgery or hospitalization.  The examiner stated the Veteran has never had disuse atrophy, and measurements of the upper and lower arms are usually smaller on the nondominant side.

On VA examination in June 2011,the Veteran reported pain and fatigue in the left fingers and left elbow.  He reported dropping objects and an inability to carry weight for very long.  There were flare-ups of mild severity, occurring weekly and precipitated by lifting, cleaning, and carrying objects.  Extension of each joint of the index finger and long finger was normal.  There was no pain or additional loss of motion on repetition.  There was no ankylosis.  Strength was limited for twisting, pushing and pulling.  There was decreased dexterity for twisting.  An electromyogram (EMG) showed only cervical radiculopathy.  The disability had no effect on toileting or grooming, a mild effect on traveling, bathing and dressing, a moderate effect on chores, shopping, exercise, and recreation, and prevented sports.

Flexion of the elbow was to 145 degrees, extension was full, pronation was to 80 degrees, and supination was to 85 degrees.  There was pain with active motion.  There was no additional loss of motion, weakness, fatigue, or a lack of endurance on repetition.  There was no ankylosis.  The examiner opined that the pain and weakness on his hand was more likely related to cervical radiculopathy, as documented by EMG study.  His elbow injury was well-healed on discharge.  His range of motion was well-preserved and his pain was out of proportion.  His disability impacted work requirements as it caused problems with lifting and carrying objects.

On VA examination in June 2012, the examiner found no muscle atrophy in the forearm.  His right biceps muscle was 33 centimeters and his left was 31 centimeters with no loss of strength.  There was an asymptomatic olecranon spur in the left elbow.  The Veteran reported no flare-ups.  Left elbow flexion was to 145 degrees or greater with no pain.  Left elbow extension was to 0 degrees with no pain.  He could perform repetitive-use testing with no additional loss of motion or  functional loss.  Muscle strength was normal in flexion and extension.  There was no ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  The examiner found a mild atrophy of the left biceps and biceps muscles but no loss of strength.  The disability did not impact work requirements.

At the December 2012 hearing, the Veteran testified regarding his belief that the muscle atrophy, shoulder problems, and neck problems were all related.  He reported difficulties with overhead activities and carrying a mail bag as a mail carrier.  He testified about his frustration with the processing of his claim, and that he had appeared for multiple VA examinations.  He testified that his diabetes was not the cause of his symptoms.

At the October 2016 hearing, the Veteran reported pain, numbness, and locking.  He testified regarding dropping objects, weakness, and fatigue.  He testified that he could raise his arm only halfway up.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.

The preponderance of the evidence is against a higher rating under DC 5213 as the evidence does not indicate that the Veteran's hand is fixed in full pronation, or pronation is limited such that motion is lost beyond the middle of the arc, as is required for the next higher rating of 30 percent.  The evidence also does not indicate the hand is fixed in supination or hyperpronation, as is required for a rating of 40 percent.  Rather, supination, at worst, has been to 60 degrees and pronation, at worst, has been to 60 degrees, considering pain.  

With regard to the DeLuca factors, the Board acknowledges the evidence of the Veteran's pain and functional limitations.  However, the March 2008 examiner found no additional loss of motion, weakness, fatigue, or lack of endurance on repetition in any parameter.  The June 2011 examiner found no additional loss of motion, weakness, fatigue, or a lack of endurance on repetition.  The June 2012 examiner found he could perform repetitive-use testing with no additional loss of motion or functional loss.  The Board finds insufficient evidence to support a finding that the Veteran's pain is so disabling as to actually or effectively limit motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5213. 

The Board has considered all other diagnostic codes pertaining to the elbow and forearm but none apply.  The record does not indicate ankylosis of the elbow or limitation of flexion or extension of the elbow sufficient to warrant a rating under DCs 5205-5208.  Diagnostic Code 5209 does not apply as the record does not indicate a flail joint or fracture.  Diagnostic Codes 5210-5212 do not apply as the record does not indicate a nonunion of the radius and ulna or other impairment of the ulna or radius.  As the record does not indicate impaired finger movements, separate ratings in this regard are not warranted.  See Note.  

The preponderance of the evidence is also against a higher rating under DC 5308 as the record does not indicate a severe muscle injury overall.  The Board will address the subparts of 38 C.F.R. § 4.56(d)(4) chronologically to explain this finding.

Under 38 C.F.R. § 4.56(d)(4)(i), Type of Injury, the record does indicate a severe injury as the Veteran sustained a deep penetrating wound.  

Under 38 C.F.R. § 4.56(d)(4)(ii), History and Complaint, however, the preponderance of the evidence is against a finding of a severe injury.  As described by the VA examiners, there is not a history of a severe disability of the muscle; rather, it has been described as "superficial."  There also was not hospitalization for a prolonged period for treatment of the wound; reports of treatment ranged from one day to 4-5 days and the Board's review of service treatment records show emergency room treatment but not inpatient hospitalization.  There is not a consistent complaint of the cardinal signs and symptoms of a muscle disability as the Veteran either infrequently reported, or has not reported, impairment of coordination or uncertainty of movement.  There is also insufficient evidence of an inability to keep up with work requirements as VA examiners in January 2004 and June 2012 found no impact on work, while only the June 2011 examiner found to the contrary.

Under 38 C.F.R. § 4.56(d)(4)(iii), Objective Findings, the preponderance of the evidence is also against a finding of a severe injury.  The record does not indicate wide damage to muscle groups in the injury track.  Overall, palpation does not show loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  There is no indication that the muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side do not indicate severe impairment of function.  To the contrary, VA examiners in January 2004, October 2004, June 2006, March 2010, and June 2012 essentially found no current symptoms of the muscle wound.  The March 2008 VA examiner found a loss of deep fascia or muscle substance to the extent that the left arm measured slightly smaller than the right, but this alone does not reflect a "severe" muscle injury.

Additionally, none of the following signs of severe muscle disability are shown: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests;  (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 

Visible or measurable atrophy, as contemplated by 38 C.F.R. § 4.56 (d)(4)(iii)(D) has been shown by the record, including on VA examinations in October 2004, March 2008, and June 2012.  However, again, this symptom in isolation does not approximate a "severe" disability picture as contemplated by the next higher rating under DC 5308.  

The Veteran's overall disability picture is not reflective of the severity of injury contemplated by 38 C.F.R. § 4.56 (d)(4).  While the Veteran has the type of injury contemplated by 4.56 (d)(4)(i), his history and complaint and the objective findings, contemplated by 4.56 (d)(4)(ii & iii), are not consistent with a severe muscle injury. 

The Board has additionally considered the Veteran's reports of numbness, however, VA examiners have not identified any associated neurological disability.  To the contrary, the June 2011 VA examiner conducted an EMG study and diagnosed only cervical radiculopathy.  Moreover, 38 C.F.R. § 4.55 provides that a muscle injury will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions, which has not been shown here.  The preponderance of the evidence is against the assignment of any separate neurological rating.

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that already assigned herein.

With further regard to the examination reports, the Board considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Veteran's right arm is not undamaged, and VA examiners provided range of motion measurements for both arms.  To the extent that each of the examination reports do not contain specific and separate findings in weight bearing and non-weight bearing status, and to the extent the arm can be considered a weight-bearing joint, pain in weight-bearing was addressed by examiners as they made findings and observations concerning the Veteran's muscle strength and ability to hold/carry/lift objects.  The record does not indicate that pain in weight-bearing status has caused additional loss of motion, and since pain while bearing weight is presumably more severe than while not bearing weight, the same may be said for non-weight bearing status.  VA examiners in March 2008 and March 2008 addressed both passive and active motion, but to the extent other examiners did not, each examination report indicates that the Veteran moved his left extremity on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his arm himself to a particular degree, the arm would be capable of the same movement by the examiner.  The Board finds that the VA examination reports of record contain sufficient findings under Correia, and further remand is not required.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter requires no discussion as a claim for a TDIU is already on appeal and is addressed in a separate decision.

Finally, at the October 2016 hearing, the Veteran raised the matter of extraschedular consideration for his disability.  Additionally, in the November 2009 remand, the Board found that as a November 2007 record indicated employment limitations due to the disability, an updated VA examination was needed, notice was to be provided under 38 C.F.R. § 3.321(b)(1), and the RO was to consider referring the matter to the Director, Compensation Service.  In May 2011, the Board again remanded the claim to complete this development.  In light of this, the Board will discuss the matter of extraschedular consideration.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court addressed the extraschedular provisions of 38 C.F.R. § 3.321 (b) at length and held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element in the Thun analysis is determining whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability. 

If the first element is met, the second step or element is determining whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  

When both the first and second elements are met, the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service (Director), for consideration of the third step or element: determining whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

A review of the medical record shows that the Veteran's symptoms include pain, limited motion, weakness, numbness, locking, stiffness, fatigue.  These symptoms result in functional problems such as trouble throwing a ball, turning a door knob, gardening, pushing a lawn mower, putting the arm behind the head, raising the arm completely, dressing, holding objects, lifting, and cleaning.  The Board is cognizant that the Veteran has reported trouble sleeping to various providers and examiners, however, this has been in the context of his non-service connected bilateral shoulder disabilities and other medical problems, not his disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.  The Board has considered and appreciates the impact of the symptomatology associated with the muscle atrophy disability.  However, the application of the Rating Schedule is not rendered impractical here.  The Veteran does not have any symptoms resulting from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Pain is contemplated by 38 C.F.R. §§ 4.45, 4.59.  Limited motion is contemplated by 38 C.F.R. § 4.71a, DCs 5205-5213.  Weakness is contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.56.  Numbness is contemplated by 38 C.F.R. §§ 4.45, 4.71a, DCs 5205-5213(Note); 4.55(a).  Locking, stiffness, and fatigue are contemplated by 38 C.F.R. §§  4.40, 4.45, 4.56, 4.59, 4.71a, DCs 5205-5213.  The Board cannot find that the first element of Thun has been satisfied, and the preponderance of the evidence is against a referral for extraschedular consideration.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against any higher rating for the Veteran's disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.  The preponderance of the evidence is also against the assignment of any separate ratings for the disability.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 

In reaching this decision, the Board considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

















ORDER

An initial rating in excess of 20 percent for disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis is denied.



__________________________                               __________________________
              M. TENNER                                                            A. C. MACKENZIE    
         Veterans Law Judge                                                      Veterans Law Judge        
    Board of Veterans' Appeals                                         Board of Veterans' Appeals



__________________________
JENNIFER HWA
Veterans Law Judge
                                             Board of Veterans' Appeals



Department of Veterans Affairs


